State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 29, 2015                   517691
________________________________

In the Matter of KYLEE Y. and
   Others, Neglected Children.

CLINTON COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

LYNN AA.,
                    Respondent.

TIMOTHY Z.,
                    Appellant.

(Proceeding No. 1.)
_______________________________             MEMORANDUM AND ORDER

In the Matter of KYLEE Y. and
   Others, Neglected Children.

CLINTON COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;

DONALD Y.,
                    Respondent.

TIMOTHY Z.,
                    Appellant.

(Proceeding No. 2.)
________________________________


Calendar Date:   September 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                             __________


     Allan B. Cruikshank, Plattsburgh, for appellant.
                              -2-                517691

      Ethan D. Bonner, Clinton County Department of Social
Services, Plattsburgh, for Clinton County Department of Social
Services, respondent.

     Omshanti Parnes, Plattsburgh, attorney for the children.

                           __________


Lahtinen, J.P.

      Appeals from two orders of the Family Court of Clinton
County (Lawliss, J.), entered September 6, 2013, which, in two
proceedings pursuant to Family Ct Act articles 10 and 10-A,
continued placement of the subject children and continued an
award of supervised visitation to Timothy Z.

      In orders entered in March 2013, Family Court provided
Timothy Z. with visitation, supervised by petitioner, of his twin
children (born in 2008). The requirement that petitioner
supervise visitation was continued in the September 2013 orders
from which these appeals were taken and Timothy Z. argues that
such requirement is not supported by a sound and substantial
basis. We recently dismissed as moot his appeals challenging the
supervision provision in the March 2013 orders because his
visitation rights had been subsequently terminated in unappealed
November 2014 orders (129 AD3d 1221, 1222 [2015]). For the
reasons set forth therein, the current appeals are also moot.

     Garry, Lynch and Devine, JJ., concur.
                              -3-                  517691

      ORDERED that the appeals are dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court